[PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS                      FILED
                                                                   U.S. COURT OF APPEALS
                           FOR THE ELEVENTH CIRCUIT                  ELEVENTH CIRCUIT
                            ________________________                    AUGUST 9, 2001
                                                                      THOMAS K. KAHN
                                                                           CLERK
                                    No. 99-15321
                             ________________________
                         D. C. Docket No. 98-00863-CV-J-16B

JOHN PHILLIP RISLEY, individually,
J. STEPHEN RISLEY, individually, et al.,

                                                                Plaintiffs-Appellants,

                                           versus

NISSAN MOTOR CORPORATION IN USA,
a California corporation,

                                                                Defendant-Appellee.
                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                          _________________________
                                  (August 9, 2001)

                          ON PETITION FOR REHEARING

Before BLACK and MARCUS, Circuit Judges, and HANCOCK*, District Judge.

BLACK, Circuit Judge:



       *
        Honorable James H. Hancock, U.S. District Judge for the Northern District of
Alabama, sitting by designation.
      We sua sponte grant rehearing. Our prior opinion in this case construed Fla.

Stat. § 320.643. See Risley v. Nissan Motor Corp. USA, ___ F.3d ___ (11th Cir.

2001). On June 8, 2001, the Governor of Florida signed Fla. Laws ch. 2001-196,

which amends, inter alia, Fla. Stat. § 320.643. These amendments pertain, in part,

to the procedural steps for filing a complaint with the Department of Highway

Safety and Motor Vehicles. See Fla. Laws ch. 2001-196, § 23. Regardless, the

amendments do not alter our holding or reasoning in this case, because, as noted in

our prior opinion, the events here are governed by the 1997 version of the Florida

Statutes. See Risley, ___ F.3d at ___ n.1; see also Barry Cook Ford, Inc. v. Ford

Motor Co., 616 So. 2d 512, 517 n.5 (Fla. 1st DCA 1993). Therefore, our prior

opinion is REINSTATED.